Citation Nr: 1827630	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1994.  He died in November 2002, and the appellant is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the appellant testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing has been associated with the record.  In January 2018, the Board notified the appellant that the Veterans Law Judge that conducted that hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing. See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The appellant was given 30 days to respond to the letter; however, to date, no response has been received.  Thus, there is no outstanding hearing request.

In a September 2011 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated the Board's September 2011 decision and remanded the claim for further development.  In June 2013, a letter was sent to the appellant and her representative in which they were given 90 days from the date of the letter or until the date of the Board's new decision, whichever came first, to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  The appellant and her representative then submitted additional evidence in support of the appeal.

The Board subsequently remanded the claim for further development in October 2013 and March 2016.  That development has been completed, and the case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 statement, the appellant's representative indicated that the Veteran had service in Subic Bay in the Philippines for at least two periods during his naval service.  The representative contended that the Veteran may have been exposed to herbicides agents in Subic Bay on these occasions.  However, there is no evidence that development has been taken to verify this alleged exposure.  On remand, the AOJ should undertake necessary development and specifically follow VA procedure for verification of exposure to herbicides in areas outside of Vietnam, per the VA Adjudication Procedures Manual (M21-1MR), and outlined in the Court's March 2013 memorandum decision.

In addition, in January 2018, the appellant's representative asserted that the Veteran also had exposure to environmental hazards while he was stationed at Fort McClellan.  Therefore, on remand, the AOJ should conduct all necessary development to verify whether the Veteran had exposure to environmental hazards at Fort McClellan.



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request from the appellant the approximate dates, location, and nature of the Veteran's alleged herbicide exposure in Subic Bay, Philippines, during his military service.  

2.  Thereafter, the AOJ should request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested in Subic Bay, Philippines, during the timeframe specified, as alleged by the appellant.

If the Veteran's exposure is not verified by the request to the Compensation and Pension service, or if the appellant does not furnish the requested information or insufficient information, verification should be sought from the U.S. Army Joint Services Records Research Center (JSRRC) and the Department of the Navy.  

The AOJ should forward a list of the Veteran's service dates and duty locations in the Philippines and the appellant's contentions regarding the nature of the Veteran's alleged exposure to herbicides in service, with the verification requests.  

The AOJ should document all attempts made to verify the Veteran's exposure.  The AOJ should also notify the appellant of the efforts made to obtain verification and describe any further action it will take with respect to the claim.

3.  The AOJ should also conduct all necessary development to verify whether the Veteran had actual exposure to herbicides or herbicide agents and other environmental hazards while stationed at Fort McClellan, Alabama. 

4.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining an additional VA medical opinion.

5.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

